Citation Nr: 0021187	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to July 
1985 and from October 1987 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1998 rating decision rendered by the, 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, an disability 
evaluation in excess of 20 percent for a left shoulder 
disability was denied.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented a claim 
that is plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In June 2000, the veteran was afforded a videoconference 
hearing before the undersigned Board Member.  The veteran 
indicated that he had been receiving physical therapy and 
that his most recent treatment was the Monday preceding the 
hearing.  However, a review of the claims folder indicates 
that these recent treatment records are not associated with 
the claims folder.  The Board is of the opinion that such 
medical records would be probative to ascertain the currently 
level of disability associated with the veteran's current 
left shoulder disability.  

In addition, the claims folder contains periodic letters 
written by the veteran's private physician, Dr. Albert F. 
Haas, M.D., indicating that he is unable to work due to 
periods of convalescence following recent left shoulder 
surgery.  However, with the exception of several 
hospitalization records, clinical medical records from Dr. 
Haas do not appear to be associated with the veteran's claims 
folder.  The Board is of the opinion that such records would 
be probative to ascertain the currently level of disability 
associated with the veteran's current left shoulder 
disability.

In addition to procuring additional evidence, the "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the additional medical evidence requested, the Board finds 
that a new examination would be probative to ascertain the 
current level of disability associated with the veteran's 
left shoulder disability.   The Board notes that the veteran 
was afforded a very limited VA examination in February 2000.  
At the time of this examination, the veteran was in receipt 
of a 100 percent temporary total disability evaluation due to 
treatment necessitating convalescence since he was recovering 
from recent surgery to the joint.  In June 2000, the 
veteran's disability evaluation was returned to 20 percent 
disabling.  The Board is of the opinion that a new 
examination is necessary to determine the current level of 
disability following his most recent period of convalescence.  

Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for his left shoulder 
disability.  After securing the necessary 
release[s], the RO should obtain these 
records.  In particular, the RO should 
obtain treatment records from Dr. Haas. 

2.  Thereafter, the RO should schedule 
the veteran for a VA examination with an 
appropriate VA physician to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
requests above, and a copy of this remand 
must be available to the examiner for 
review in conjunction with the 
examination.  Prior to the scheduling of 
the examination, the RO should apprise 
the veteran of the consequences of a 
failure to report for the VA examination, 
pursuant to 38 C.F.R. § 3.655. All 
communications with the veteran must be 
documented.
Any indicated tests or studies should be 
accomplished.  The examination and 
accompanying examination report should 
include the following are shown on 
examination:  

a.  Ankylosis of scapulohumeral 
articulation.  If indicated, the 
examiner should identify if such 
ankylosis results in favorable 
abduction to 60 degrees (or able to 
reach the mouth and head); 
unfavorable abduction limited to 25 
degrees from side; or intermediate 
ankylosis between favorable and 
unfavorable;

b.  Limitation of motion of the left 
arm to 25 degrees from side;

c.  Fibrous union of the humerus; 

d.  nonunion of the humerus (false 
flail joint); or 

e.  loss of head of the humerus 
(flail shoulder); 

The examiner should also provide complete 
active and passive range of motion 
studies (with normal ranges reported) for 
the left shoulder.  Any further 
restriction due to pain should also be 
reported, if possible, in terms of 
additional loss of motion.  The examiner 
should identify if the left shoulder 
exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  The 
examiner should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, or cannot be expressed in 
terms of the degree of additional loss of 
range of motion, the examiner should so 
indicate. 

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



